DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election of Invention I in the reply filed on 9 December 2020 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 18-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 9 December 2020.

	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 5-6, 8-9, and 12-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder (20160363051) in view of Hull (3979903).
Regarding claim 1
Snyder discloses an air-inlet duct (Fig 9) for use with a gas turbine engine (Fig 1), the air-inlet duct comprising 

an inner wall (24) located radially between the outer wall (outer wall) and the engine rotation axis (28), the inner wall (24) and the outer wall (outer wall) cooperate to define an air-inlet passageway (inlet air 58 enters inlet passage annotated in Fig 9) adapted to receive a mixture of air and particles (mixture annotated in Fig 9) suspended in the air (air through inlet 58), 
a splitter (26) located radially between the outer wall (outer wall) and the inner wall (24) and configured to separate the mixture of air and particles into a clean flow (40, Para 0049 ll. 7) substantially free of particles and a dirty flow (42, Para 0049 ll. 9) containing the particles, the dirty flow located adjacent the outer wall (dirty flow 42 located next to outer wall in Fig 9) and the clean flow (40) located radially between the dirty flow (42) and the inner wall (24), and 
a bypass flow system (48) having a bypass duct (48) arranged to receive a flow of bypass air through the plurality of apertures (air flowing through apertures of diverters 556A-C into bypass passage 48), 
an amount of bypass air being allowed to flow through the bypass duct (air flowing through bypass duct 48).

    PNG
    media_image1.png
    683
    1081
    media_image1.png
    Greyscale

Snyder is silent on a flow regulator located in the bypass duct, wherein the flow regulator is configured to control an amount of bypass air allowed to flow through the bypass duct.
However, Hull teaches an air-inlet duct (14 Fig 1) having a particle separator to separate an inlet passage (52) into a clean flow (78) and a dirty flow (66, 70), wherein the dirty flow flowing to a bypass duct (70), and a flow regulator (valve 72) located in the bypass duct (70), wherein the flow regulator is configured to control an amount of bypass air allowed to flow through the bypass duct (airflow is modulated through valve 72, Col 7 ll. 11-13).
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to provide the bypass duct in Snyder with a flow regulator such that the flow regulator is configured to control an amount of bypass air allowed to flow through the bypass duct, as suggested and taught by Hull, because this would allow for the compressor intake 
Regarding claim 2
	Snyder in view of Hull discloses the air-inlet duct of claim 1. 
Snyder further discloses wherein the splitter (26 Fig 9) includes an outer splitter surface (outer surface annotated in Fig 9) that cooperates with the outer wall (outer wall) to define a scavenge channel (scavenge channel leading to scavenge chamber 44 annotated) and an inner splitter surface (inner surface annotated) that cooperates with the inner wall (24) to define an engine channel (engine channel leading to compressor 14) and the splitter (26) is configured to direct the dirty flow into the scavenge channel (particles in dirty flow 42 flow to the scavenge channel into the scavenge chamber 44 in Fig 9) and the clean flow into the engine channel (clean flow 40 entering engine channel to compressor 14).

    PNG
    media_image2.png
    651
    1080
    media_image2.png
    Greyscale

Regarding claim 3

Snyder further discloses wherein an outlet of the bypass duct (bypass outlet annotated in Fig 9) opens into the scavenge channel (scavenge channel) and fluidly connects the bypass duct (48) with the scavenge channel (scavenge channel).

    PNG
    media_image3.png
    651
    1080
    media_image3.png
    Greyscale

Regarding claim 5
	Snyder in view of Hull discloses the air-inlet duct of claim 2. 
Snyder further discloses wherein the outer splitter surface and the inner splitter surface form a splitter rim (splitter rim located between outer and inner surface annotated in Fig 9) at an axially forward end of the splitter (rim located at a forward end) and the plurality of apertures include apertures located axially forward of the splitter rim (apertures located axially forward of rim).

    PNG
    media_image4.png
    651
    1080
    media_image4.png
    Greyscale
 
Regarding claim 6
	Snyder in view of Hull discloses the air-inlet duct of claim 1. 
Snyder in view of Hull further discloses wherein the flow regulator is a controllable valve (Hull teaches controllable valve 72 by control 76 in Fig 1).
Regarding claim 8
	Snyder in view of Hull discloses the air-inlet duct of claim 1. 
Snyder in view of Hull further discloses wherein the flow regulator (Hull teaches valve 72 in Fig 1) is configured to adjust the amount of bypass air flowing through the bypass duct (valve 72 adjusting the amount of air flowing through duct 70).
The plurality of apertures, the flow regulator and the bypass duct in Snyder in view of Hull are the same as the claimed plurality of apertures, the flow regulator and the bypass duct. Thus, the flow regulator is capable of performing the function of adjusting the amount of bypass 
Regarding claim 9
	Snyder in view of Hull discloses the air-inlet duct of claim 8. 
Snyder in view of Hull further discloses wherein the flow regulator (Hull teaches valve 72 in Fig 1) is selectively operated based on operating characteristics of the gas turbine engine (valve 72 operated based on changes in the engine speed, Col 7 ll. 12-13). It is noted that “selectively operated…” is a statement of intended use, although the prior art teaches this intended use, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).
Regarding claim 12
	Snyder discloses a gas turbine engine (Fig 1) comprising an engine core (14, 16, 18) arranged along a central rotation axis (28) and configured to compress a flow of air (compressor 14) to provide compressed air, mix the compressed air with fuel to provide an air-fuel mixture (combustor 16, Para 0003), and ignite the air-fuel mixture to drive the gas turbine engine (turbine 18), and 
an air-inlet duct (Fig 9) arranged to direct the flow of air into the engine core (air from inlet 58 entering compressor 14), the air-inlet duct comprising 
an outer wall (outer wall annotated in Fig 9) arranged circumferentially about the central  rotation axis (28), the outer wall formed to include a plurality of apertures (apertures in between diverters 556A, 556B, 556C) arranged to extend radially through the outer wall (apertures extend through outer wall in Fig 9), 
an inner wall (24) located radially between the outer wall (outer wall) and the central rotation axis (28), the inner wall (24) and the outer wall (outer wall) cooperate to define an air-inlet passageway (inlet passage annotated in Fig 9) adapted to receive a mixture of air and particles (mixture annotated in Fig 9) suspended in the air (air through inlet 58), 

the dirty flow directed into the scavenge channel (dirty flow 42 flows into scavenge channel to chamber 44) and the clean flow directed into the engine channel toward the engine core (clean flow 40 flows to compressor 14), and 
a bypass flow system (48) having a bypass duct (48) arranged to receive a flow of bypass air through the plurality of apertures (air flowing through apertures of diverters 556A-C into bypass passage 48), 
an amount of bypass air being allowed to flow through the bypass duct (air flowing through bypass duct 48).
Snyder is silent on a flow regulator located in the bypass duct, wherein the flow regulator is configured to control an amount of bypass air allowed to flow through the bypass duct.
However, Hull teaches an air-inlet duct (14 Fig 1) having a particle separator to separate an inlet passage (52) into a clean flow (78) and a dirty flow (66, 70), wherein the dirty flow flowing to a bypass duct (70), and a flow regulator (valve 72) located in the bypass duct (70), wherein the flow regulator is configured to control an amount of bypass air allowed to flow through the bypass duct (airflow is modulated through valve 72, Col 7 ll. 11-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to provide the bypass duct in Snyder with a flow regulator such that the flow regulator is configured to control an amount of bypass air allowed to flow through the bypass duct, as suggested and taught by Hull, because this would allow for the compressor intake flow to be controlled, thus minimizing occurrence of surge and/or stall conditions in the compressor (Col 7 ll. 18-22).
Regarding claim 13
	Snyder in view of Hull discloses the air-inlet duct of claim 12. 
Snyder further discloses wherein an outlet of the bypass duct (bypass outlet annotated in Fig 9) opens into the scavenge channel (scavenge channel) and fluidly connects the bypass duct (48) with the scavenge channel (scavenge channel).
Regarding claim 14
	Snyder in view of Hull discloses the air-inlet duct of claim 12.
Snyder in view of Hull further discloses wherein the flow regulator is a controllable valve (Hull teaches controllable valve 72 by control 76 in Fig 1).
Regarding claim 15
	Snyder in view of Hull discloses the air-inlet duct of claim 12.
Snyder in view of Hull further discloses wherein the flow regulator (Hull teaches valve 72 in Fig 1) is configured to adjust the amount of bypass air flowing through the bypass duct (valve 72 adjusting the amount of air flowing through duct 70).
The plurality of apertures, the flow regulator and the bypass duct in Snyder in view of Hull are the same as the claimed plurality of apertures, the flow regulator and the bypass duct. Thus, the flow regulator is capable of performing the function of adjusting the amount of bypass 
Regarding claim 16
	Snyder in view of Hull discloses the air-inlet duct of claim 15. 
Snyder in view of Hull further discloses wherein the flow regulator (Hull teaches valve 72 in Fig 1) is selectively operated based on operating characteristics of the gas turbine engine (valve 72 operates based on changes in the engine speed, Col 7 ll. 12-13). It is noted that “selectively operated…” is a statement of intended use, although the prior art teaches this intended use, it has been held that a recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.  Ex parte Masham, 2 USPQ2d 1647 (1987).

Claim(s) 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Hull, as applied to claim 3 above, and further in view of Sheoran (7927408).
Regarding claim 4
	Snyder in view of Hull discloses the air-inlet duct of claim 3.
Snyder is silent on a blower configured to draw air through the bypass duct and the scavenge channel.
However, Sheoran teaches an inlet particle separator (Fig 4) comprising a blower (electric fan 232, Col 4 ll. 32-33).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the scavenge channel in Snyder a blower, such that the blower configured to draw air through the bypass duct and the scavenge channel, as suggested and taught by Sheoran, because the blower can control the amount of scavenge air, thus able to improve efficiency of the separator (Col 4 ll. 30-35).

Claim(s) 10-11 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Hull, as applied to claim 8 above, and further in view of Patterson (5448881).
Regarding claim 10
	Snyder in view of Hull discloses the air-inlet duct of claim 8.
	Snyder further discloses the air-inlet passageway (inlet air 58 entering inlet passage annotated in Fig 9 above).
	Snyder is silent on one or more pressure sensors arranged to measure pressure within the air-inlet passageway, and wherein the flow regulator is selectively operated based on the measurements of the one or more pressure sensors.
	However, Patterson teaches placing a plurality of pressure sensors (16, 18 Fig 1, Col 5 ll. 20-30) at an air-inlet passage (10.2) of a gas turbine engine, where the plurality of pressure sensors communicates with a controller (12) to determine a stall margin (Col 6 ll. 17). In the case where a stall is detected (step S5.1 Fig 2) a stall prevention step is initiated (step S9 Fig 2). 
	Furthermore, Hull teaches a flow regulator (control valve 72 in Fig 1) to prevent occurrence of stall condition in the compressor (Col 7 ll. 19-23), where the flow regulator (72) regulates the amount of intake airflow (14) entering the gas turbine engine.
	Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to arrange within the air-inlet passageway of Snyder pressure sensors to measure pressure, as suggested and taught by Patterson, in order to accurately determine the stall margin using the measurements of the pressure sensors (Patterson Col 6 ll. 17), and 
to selectively operate the flow regulator, in Snyder in view of Hull, based on the measurements of the one or more pressure sensors, as suggested and taught by Patterson, in order to use the flow regulator to prevent stall condition once it is detected by the pressure sensors.
Regarding claim 11
	Snyder in view of Hull and Patterson discloses the air-inlet duct of claim 10.
Snyder in view of Hull and Patterson further disclose wherein the one or more pressure sensors includes at least two pressure sensors (Patterson teaches 12 pressure sensors 16, 18 in Fig 1) spaced apart from one another (pressure sensors 16, 18 spaced apart), and wherein the flow regulator (Hull teaches regulator 72 in Fig 1) is selectively operated based on a comparison of the measurements of the at least two pressure sensors (Patterson teaches the pressure sensors 16, 18 measurements compared against each other to determine a stall margin, Col 6 ll. 17).
Regarding claim 17
	Snyder in view of Hull discloses the air-inlet duct of claim 15.
	Snyder further discloses the air-inlet passageway (inlet air 58 entering inlet passage annotated in Fig 9 above).
	Snyder is silent on one or more pressure sensors arranged to measure pressure within the air-inlet passageway, and wherein the flow regulator is selectively operated based on the measurements of the one or more pressure sensors.
	However, Patterson teaches placing a plurality of pressure sensors (16, 18 Fig 1, Col 5 ll. 20-30) at an air-inlet passage (10.2) of a gas turbine engine, where the plurality of pressure sensors communicates with a controller (12) to determine a stall margin (Col 6 ll. 17). In the case where a stall is detected (step S5.1 Fig 2) a stall prevention step is initiated (step S9 Fig 2). 
	Furthermore, Hull teaches a flow regulator (control valve 72 in Fig 1) to prevent occurrence of stall condition in the compressor (Col 7 ll. 19-23), where the flow regulator 72 regulates the amount of intake airflow 14 entering the gas turbine engine.
	Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date to arrange within the air-inlet passageway of Snyder pressure sensors to 
to selectively operate the flow regulator, in Snyder in view of Hull, based on the measurements of the one or more pressure sensors, as suggested and taught by Patterson, in order to use the flow regulator to prevent stall condition once it is detected by the pressure sensors.

Claim(s) 1 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Snyder in view of Sheoran.
Regarding claim 1
Snyder discloses an air-inlet duct (Fig 9) for use with a gas turbine engine (Fig 1), the air-inlet duct comprising an outer wall (outer wall annotated in Fig 9) arranged circumferentially about an engine rotation axis (28), the outer wall formed to include a plurality of apertures (apertures in between diverters 556A, 556B, 556C) arranged to extend radially through the outer wall (apertures extend through outer wall in Fig 9), 
an inner wall (24) located radially between the outer wall (outer wall) and the engine rotation axis (28), the inner wall (24) and the outer wall (outer wall) cooperate to define an air-inlet passageway (inlet passage annotated in Fig 9) adapted to receive a mixture of air and particles (mixture annotated in Fig 9) suspended in the air (air through inlet 58), 
a splitter (26) located radially between the outer wall (outer wall) and the inner wall (24) and configured to separate the mixture of air and particles into a clean flow (40, Para 0049 ll. 7) substantially free of particles and a dirty flow (42, Para 0049 ll. 9) containing the particles, the dirty flow located adjacent the outer wall (dirty flow 42 located next to outer wall in Fig 9) and the clean flow (40) located radially between the dirty flow (42) and the inner wall (24), and 

an amount of bypass air being allowed to flow through the bypass duct (air flowing through bypass duct 48).

    PNG
    media_image1.png
    683
    1081
    media_image1.png
    Greyscale

Snyder is silent on a flow regulator located in the bypass duct, wherein the flow regulator is configured to control an amount of bypass air allowed to flow through the bypass duct.
However, Sheoran teaches an inlet particle separator (Fig 4) comprising a flow regulator (electric fan 232, Col 4 ll. 32-33), wherein the flow regulator is configured to control an amount of air allowed to flow through the duct (increase the speed of the fan 232 draws a 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to add to the bypass duct in Snyder a flow regulator being a fan, such that the flow regulator is configured to control an amount of bypass air allowed to flow through the bypass duct, as suggested and taught by Sheoran, because the fan can control the amount of scavenge air, thus able to improve efficiency of the separator (Col 4 ll. 30-35).
Regarding claim 7
	Snyder in view of Sheoran discloses the air-inlet duct of claim 1.
Snyder in view of Sheoran further discloses wherein the flow regulator is a variable speed blower (the speed of electric fan 232 can be increased or decreased, Col 4 ll. 35-40, i.e. variable).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thuyhang Nguyen whose telephone number is (571)272-5317.  The examiner can normally be reached on Monday-Friday 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Todd Manahan can be reached on (571) 272-4713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Thuyhang N Nguyen/Examiner, Art Unit 3741                                                                                                                                                                                                        
/TODD E MANAHAN/Supervisory Patent Examiner, Art Unit 3741